        Case 2:10-cr-06069-RMP            ECF No. 174       filed 08/28/20      PageID.551 Page 1 of 2
 PROB 12C                                                                             Report Date: August 28, 2020
(6/16)

                                       United States District Court                                      FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                Aug 28, 2020
                                          Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: James Gerald Garza                       Case Number: 0980 2:10CR06069-RMP-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: November 7, 2012
 Original Offense:        Possession with Intent to Distribute a Controlled Substance-Methamphetamine, 21
                          U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 120 months;               Type of Supervision: Supervised Release
                          TSR - 96 months
 Asst. U.S. Attorney:     Ian Garriques                      Date Supervision Commenced: June 1, 2018
 Defense Attorney:        Nicholas Wright Marchi            Date Supervision Expires: May 31, 2026


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition #2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: James Garza is considered to be in violation of his conditions of
                        supervised release by being charged with distribution of over 50 grams of actual
                        methamphetamine in the Eastern District of Washington, docket number 4:20-MJ-07227-
                        MKD on August 27, 2020.

                        Mr. Garza’s conditions of supervised release were reviewed with him on June 1, 2018. He
                        signed a copy of his conditions acknowledging an understanding, including mandatory
                        condition number 2, as noted above. A copy of his signed conditions form was provided to
                        him.

                        A criminal compliant was filed by the Drug Enforcement Agency (DEA) in the Eastern
                        District of Washington on August 27, 2020, alleging Mr. Garza had distributed over 50
                        grams of methamphetamine. Mr. Garza met with a confidential source (CS) on July 23,
                        2020, and sold the CS one pound of methamphetamine at a location in Pasco, Washington.
                        DEA observed Mr. Garza meet with the CS, travel to a storage facility, then return to the CS.
        Case 2:10-cr-06069-RMP         ECF No. 174        filed 08/28/20     PageID.552 Page 2 of 2
Prob12C
Re: Garza, James Gerald
August 28, 2020
Page 2

                      Mr. Garza entered the CS’s vehicle for a brief period, then exited the CS’s vehicle and
                      returned to his residence. The CS met with DEA and handed over approximately 1 pound
                      of a crystal substance. The DEA Western Regional Lab reported that this substance tested
                      74% pure methamphetamine hydrochloride.

                      On August 18, 2020, DEA used the CS to purchase 2 pounds of methamphetamine from Mr.
                      Garza. This purchase occurred in Pasco, Washington. DEA observed Mr. Garza meet briefly
                      with the CS, then depart the area. The CS met with DEA and handed over approximately 2
                      pounds of a crystal substance. The substance field tested positive for methamphetamine, had
                      a gross weight of 928.66 gg, and was sent to the lab for testing.

                      Mr. Garza was arrested on August 27, 2020, without incident and is currently at the Benton
                      County Jail. He has an initial appearance in Richland scheduled for August 28, 2020.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegation(s) contained in this petition.



                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     08/28/2020
                                                                           s/Daniel M. Manning
                                                                           Daniel M. Manning
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ;]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                                  
                                                                           Date
